IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Richard Thomas,                          :
                                         : No. 411 C.D. 2016
                         Petitioner      : Submitted: August 12, 2016
                                         :
                   v.                    :
                                         :
Pennsylvania Board of Probation          :
and Parole,                              :
                                         :
                         Respondent      :


BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                  FILED: October 14, 2016

            Richard Thomas petitions for review of the February 16, 2016, decision
of the Pennsylvania Board of Probation and Parole (Board) denying Thomas’
administrative appeal from a Board recommitment order.          Appointed counsel,
Anthony J. Tambourino, Esquire (Counsel), has filed a petition for leave to withdraw
as counsel on the ground that Thomas’ petition for review is meritless. For the
reasons that follow, we dismiss both petitions as moot.


            On July 1, 2015, the Board lodged a warrant to commit and detain
Thomas on technical parole violations. (C.R. at 73, 77-78.) On July 8, 2015, Thomas
signed a waiver of counsel and a preliminary hearing and admitted to the technical
parole violations. (Id. at 80.) On July 21, 2015, the Board ordered Thomas detained
at the Parole Violation Center (PVC) and held a violation decision in abeyance
pending Thomas’ completion of the PVC’s program. (Id. at 93.) On August 13,
2015, Thomas was discharged from the PVC for violating the PVC’s rules. (Id. at
82-83.) In a decision mailed October 2, 2015, the Board recommitted Thomas as a
technical parole violator (TPV) to serve nine months’ backtime in York County
Prison.1    (Id. at 100-01.)      The Board’s decision stated that Thomas would be
automatically reparoled on April 1, 2016.2 (Id. at 100.)


              On October 6, 2015, Thomas mailed to the Board a pro se administrative
appeal of the Board’s October 2, 2015, decision, arguing that the Board erred in
recommitting him because he completed the PVC program. (Id. at 102-03.) On
October 30, 2015, R. Bradley Peiffer, Esquire, then Thomas’ counsel, filed an
administrative appeal of the Board’s decision, arguing that the Board erred in
recommitting Thomas because Thomas completed the PVC program prior to
violating the PVC’s rules. (Id. at 104.) On February 16, 2016, the Board denied the
October 30, 2015, administrative appeal and affirmed its October 2, 2015, decision.


              On March 16, 2016, Thomas petitioned this court for review3 and
requested that we “overturn the Board’s February 16, 2016[,] decision and release
       1
         The Board’s decision mailed October 2, 2015, lists Thomas’ parole violation maximum
date as September 25, 2021, which is the same maximum date listed in the Board’s previous
decision recommitting Thomas as a TPV mailed November 21, 2014. (C.R. at 50-51.) Thus, the
Board’s decision mailed October 2, 2015, did not recalculate Thomas’ maximum date.

       2
         The April 1, 2016, automatic reparole date is exactly nine months after July 1, 2015, when
the Board detained Thomas. Thus, the Board credited Thomas for the time Thomas spent confined
under the Board’s authority since July 1, 2015.

       3
        Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact are supported by substantial
evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704.

                                                2
[Thomas] forthwith.” (Thomas’ Pet. at 6.) On April 1, 2016, Thomas was released
on parole. (C.R. at 97, 98.) On May 31, 2016, Counsel filed a petition for leave to
withdraw and a no-merit letter, contending that Thomas’ appeal is meritless.


             Thomas argues that the Board abused its discretion in recommitting him
to serve nine months’ backtime in York County Prison because the Board failed to
consider that Thomas completed the PVC program and his violation of the PVC’s
rules was minor.     We do not reach the merits of Thomas’ argument, however,
because we conclude that his petition for review is moot. “It is well settled that an
appeal will be dismissed when the occurrence of an event renders it impossible for
the court to grant the requested relief.” Taylor v. Pennsylvania Board of Probation
and Parole, 746 A.2d 671, 674 (Pa. Cmwlth. 2000) (en banc). Here, the record
shows that Thomas completed nine months’ backtime on April 1, 2016, and was
paroled from York County Prison that same day. Therefore, it is impossible for this
court to grant the relief that Thomas requests, and Thomas’ petition for review is
moot.4


             Accordingly, we dismiss as moot Thomas’ petition for review and
Counsel’s petition to withdraw.




                                        ___________________________________
                                        ROCHELLE S. FRIEDMAN, Senior Judge


      4
         Because we conclude that Thomas’ petition for review is moot, we need not address
whether Counsel satisfied the requirements to withdraw as counsel.

                                            3
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Richard Thomas,                          :
                                         : No. 411 C.D. 2016
                          Petitioner     :
                                         :
                   v.                    :
                                         :
Pennsylvania Board of Probation          :
and Parole,                              :
                                         :
                          Respondent     :


                                       ORDER


             AND NOW, this 14th day of October, 2016, we hereby dismiss as moot
Richard Thomas’ petition for review of the February 16, 2016, decision of the
Pennsylvania Board of Probation and Parole and Anthony J. Tambourino, Esquire’s
petition for leave to withdraw as counsel.



                                         ___________________________________
                                         ROCHELLE S. FRIEDMAN, Senior Judge